—Judgment, Supreme Court, Nassau County (Edward O’Brien, J.), entered on or about December 1, 1992, upon a verdict in favor of defendant, dismissing plaintiffs’ complaint, unanimously affirmed, without costs. Appeal from order, same court (M. Hallsted Christ, J.), entered on or about March 10, 1992, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously dismissed as subsumed within the appeal from the judgment in favor of defendant, without costs.
The trial court took judicial notice of Federal, State and local codes and regulations on which plaintiffs intended to rely (CPLR 4511), and properly determined that certain of them were not pertinent to the circumstances herein (see, Chanler v Manocherian, 151 AD2d 432, 433). The OSHA regulations were properly held inadmissable because they were enacted subsequent to the design and erection of the building, and also because plaintiff does not fall within the class of protected employees (see, Barzaghi v Maislin Transp., 115 AD2d 679). Nor was it error to admit evidence of no prior accidents involving the doors in question since construction of the building in 1951 (De Salvo v Stanley-Mark-Strand Corp., 281 NY 333).
We have considered plaintiffs’ other claims and find they do not warrant any modification of the judgment. Concur — Rosenberger, J. P., Kupferman, Rubin and Williams, JJ.